Citation Nr: 0413585	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-18 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hemorrhoids on a 
direct or secondary basis.

2.  Entitlement to service connection for the residuals of 
colon cancer on a direct or secondary basis.

3.  Entitlement to service connection for a prostate 
condition on a direct or secondary basis.

4.  Entitlement to service connection for an acquired 
psychiatric disorder on a direct or secondary basis. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 determination that denied 
the benefits sought from a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement (NOD) 
was received in May 2002.  In April 2003, the veteran 
testified during a hearing before the RO; a transcript of 
that hearing is of record.  A statement of the case (SOC) was 
issued in May 2003.  A substantive appeal was received from 
the veteran in July 2003.  

In May 2004, the Board granted a motion submitted on behalf 
of the veteran to advance this case on the docket. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal that can be obtained has 
been obtained and the duty to notify has been satisfied.

2.  It is not shown that the veteran sustained hemorrhoids, 
colon cancer, a prostate condition, or an acquired 
psychiatric disorder in service or that these conditions are 
related to service.

3.  Hemorrhoids, colon cancer, a prostate condition, or an 
acquired psychiatric disorder are not etiologically related 
to a service-connected disability.


CONCLUSION OF LAW

A hemorrhoid condition, the residuals of colon cancer, a 
prostate condition, or an acquired psychiatric disorder are 
not etiologically related to either service or a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As the veteran was informed by the RO in December 2001, most 
of the veteran's service medical records were destroyed at a 
fire at a military records storage facility many years ago.  
When a veteran's service medical records are unavailable, 
VA's duty to assist, and the Board's duty to provide reasons 
and bases for its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule (see 38 U.S.C.A. 
§§ 71204(d)(1), 5107(b) (West 2002)), are heightened.  See 
also Moore (Howard) v. Derwinski. 1 Vet. App. 401, 404 
(1991).  That duty includes obtaining medical records and 
medical examinations where indicated by the facts and 
circumstances of the individual case.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In this regard, based on 
the veteran's testimony, it appears that even if the service 
medical records were available, they would not indicate the 
disabilities at issue.  This will be explained in greater 
detail below. 

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

Through the April 2001 letter from the RO to the veteran 
regarding his claim, the May 2003 SOC, and the July 2003 
supplemental SOC (SSOC), and in other communications between 
the RO and the veteran, including a hearing, the RO notified 
the veteran and his representative of the legal criteria 
governing the claims, the evidence that had been considered 
in connection with his appeal, and the bases for the denial 
of his claims.  Consequently, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence necessary to support his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board finds that the RO's April 2001 letter to the 
veteran, along with other communications issued by the RO to 
the veteran, satisfies the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the April 
2001 letter, the RO requested that the veteran provide 
information to enable it to attempt to obtain any outstanding 
medical evidence pertinent to the claim on appeal.  The RO's 
letter also indicated the importance of sending any evidence 
in the veteran's possession to the RO and telling the RO of 
the names of the medical centers, the medical condition 
treated, and the approximate dates of treatment.  

The veteran responded to this request for information.  In 
May 2001, the veteran stated that he understood the evidence 
VA needed to support the claim, the evidence VA will attempt 
to obtain, the evidence that VA already has pertaining to the 
claim, and what evidence he needed to furnish with the claim.  
The veteran also stated that he was not aware of "any 
source" of evidence relevant to the claim other than that 
which the VA will attempt to obtain and/or which has already 
been identified.  Further, the SOC and SSOC provided the 
veteran with additional notice of the importance of 
submitting all pertinent evidence.

In addition to the above-cited authority, the Board points 
out that, in the recent decision of Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  

With regard to duty to inform the veteran of the evidence 
that is needed to substantiate the claim (the first Pelegrini 
notice requirement), the letter of April 2001 (pages two and 
three) notifies the veteran of the importance of showing a 
current disability and showing an injury or disability based 
on military service.  

With regard to the duty to notify the veteran of evidence, if 
any, to be obtained by the VA (the second Pelegrini notice 
requirement), the letter of April 2001 states that to help 
complete his application, the RO would request medical 
records from any VA medical center which you tell us about 
(page three).

With regard to the duty to notify the veteran of the 
evidence, if any, is to be provided by the claimant (the 
third Pelegrini notice requirement), the April 2001 letter 
(page four) informed the veteran that any other evidence that 
he wanted VA to consider he must obtain.

With regard to the duty to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
this claim (the fourth Pelegrini notice requirement), in 
April 2001, the RO requested the veteran to submit evidence 
of an injury or disease in service, a current disability, and 
a relationship between the two (page four).  The veteran very 
clearly responds to April 2001 letter in May 2001.  Based on 
the above, the Board finds that all four Pelegrini notice 
requirements have been met.    

Pelegrini also held that the held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

The Board notes that, in the case on appeal, some of the 
documents meeting the VCAA's notice requirements were 
provided to the veteran before the March 2002 rating action 
was issued and after a substantially complete application was 
received (such as the April 2001 letter from the RO to the 
veteran).  The April 2001 letter, however, makes reference 
only to a blood clot in the rectum, which the veteran 
contends caused his hemorrhoids and, either directly or 
indirectly, all other disorders at issue. 

In any event, in this case, any lack of full Pelegrini notice 
prior to a rating action has not, in any way, prejudiced the 
appellant.  As indicated above, the RO issued the SOC and 
SSOC explaining what was needed to substantiate the claims 
within months after the rating decision on appeal.  Hence, 
the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

The Board also finds that the duty to assist the veteran has 
been met in this case.  The RO has undergone an extensive 
effort to obtain records in support of the veteran's claims.  
For example, the RO was able to obtain VA medical records 
from 1969.  The veteran's letter of May 2001 clearly supports 
a finding that no other records can be found. 

As a final point, the Board notes that VA examination and 
medical opinion regarding the etiology of the disorders at 
issue, under 38 C.F.R. § 3.159(c)(4), is not required in this 
case.  VA examinations were held in June and October 2003.  
Further, as explained in more detail below, the veteran 
himself has admitted that the disabilities at issue did not 
exist during service and were not indicated until several 
years after service.  Further, the available service record 
does not substantiate a specific in-service disease or injury 
for service connection purposes, and there is no medical 
indication of a relationship between the current conditions 
and any in-service event.  See 38 C.F.R. § 3.159(c)(4)(B).  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding with a decision at 
this time.  
 
II.  Analysis

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
A psychosis or a malignant tumor will be presumed to have 
been incurred during service if it is manifested to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307 and 3.309(a).  

The first question the Board will address is whether the 
disabilities at issue currently exist.  With regard to the 
hemorrhoid condition, while VA genitourinary examination in 
October 2003 failed to note this disorder, a December 1969 VA 
treatment record did note a hemorrhoid condition that had 
existed for approximately 10 to 12 years (1957 to 1959).  On 
VA examination in October 2003, residuals of colon cancer and 
a prostate condition are noted.  Within the October 2003 VA 
examination, he reported rectal carcinoma in 1958 (years 
after service).  In addition, on VA psychiatric evaluation in 
June 2003, the examiner noted "mild anxiety years ago" but 
that the veteran may be "suffering more from benzodiazepine 
withdrawal and [a] desire for money."  In any event, for the 
purposes of this decision the Board will not dispute the fact 
that the disorders claims by the veteran currently exist.

The veteran does not contend that the disabilities at issue 
began during service and no medical evidence would support 
such a finding.  Based on the veteran's testimony before the 
RO in April 2003 and in other statements, he appears to 
contend that the treatment of a blood clot on his rectum 
during service has caused, directly or indirectly, his 
disorders.  A disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran is currently not service connected for any 
disorder.  In a December 2001 communication, the veteran 
contends that an operation for the blood clot on his rectum 
was performed in a field hospital in Korea in 1951.  The 
veteran believes this treatment lead to the disabilities at 
issue.  For example, in April 2002, he cites depression 
secondary to colon and prostate cancer.

At the hearing held before the RO in April 2003, the veteran 
testified that this blood clot was treated at a field 
hospital.  Transcript at page 2.  As noted above, it appears 
that not all of the veteran's service medical records were 
retrieved.  The RO was able to obtain the veteran's discharge 
examination of August 1952, which made no reference to the 
disorders at issue.  The veteran's annus and rectum (which 
would include any indication of hemorrhoids) was found to be 
normal.  A summary of defects and diagnoses made no reference 
to any disorder or treatment for a blood clot during service.  
The veteran was discharged from service that same month.

The record is devoid of any evidence of a blood clot, or 
treatment for a blood clot, in service.  Notwithstanding, the 
Board will assume, based on the loss of service medical 
records, the veteran's testimony, and 38 U.S.C.A. § 1154(b), 
that such a blood clot was treated during service in the 
Korean War.  38 U.S.C.A. § 1154(b) provides a factual basis 
upon which a determination can be made that a particular 
disease or injury was incurred or aggravated in service, but 
not a basis to link etiologically the condition in service to 
the current condition.  See Libertine v. Brown, 9 Vet. App. 
521, 524 (1996); Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  Although the provision does not establish service 
connection for a particular disability of a combat veteran, 
it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  See id. at 508; see also Collette v. Brown, 82 F.3d 
389, 392 (Fed. Cir. 1996) (noting that § 1154(b) "does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected" but 
"considerably lightens[s] the burden of a veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service").

The veteran filed the claims before the Board in November 
2000, nearly fifty years after his discharge from service.  
Unfortunately, no health care provider has indicated a nexus 
between the alleged inservice treatment and the current 
disabilities.  The Board finds no medical evidence to support 
a finding that a blood clot treated during service more than 
fifty years ago caused the veteran's hemorrhoid condition or 
any other disorder at issue.  The Board must also find that 
the service discharge evaluation of August 1952 and the 
medical record of December 1969, in which the veteran himself 
indicates that his hemorrhoids began approximately 10 to 12 
years prior to this treatment (several years after service), 
provides only negative evidence against these claims.  

The veteran's colon cancer, prostate condition, and acquired 
psychiatric disorder clearly began well after service and no 
health care provider (including those who evaluated the 
veteran at the request of the RO in June 2003, October 2003, 
or those who have treated the veteran for the conditions at 
issue) has indicated an association between these disorders 
and service.  For example, during treatment for these 
conditions (decades after service), no reference is made to 
the residuals of a blood clot or the veteran's military 
service.  These facts only provide additional negative 
evidence against these claims.

With regard to the missing service medical records, the 
veteran's own statements would support that conclusion that 
these records, even if located, would not provide a basis to 
grant these claims.  The veteran has never contended that the 
disabilities at issue were indicated during service or that 
any missing service medical record would indicate an 
association been treatment for a blood clot and the 
disabilities at issue.  Consequently, the missing service 
medical records do no provide a basis to grant these claims.    

When the fact of chronicity in service is not adequately 
supported, as in this case, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Based on a total lack of evidence of these 
conditions during service, and no competent evidence that the 
current disorders are related to service or treatment for an 
injury in service, the Board finds that the preponderance of 
the evidence is against these claims.  

With regard to the veteran's own contention that these 
disabilities are related to treatment during service for a 
blot clot more than 50 years ago, as a layperson he may be 
competent to report that an injury occurred; however, he is 
not competent to relate a current disability to such injury.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  He 
does not have the medical expertise to make such a medical 
determination.     

ORDER

Entitlement to service connection for hemorrhoids, the 
residuals of colon cancer, a prostate condition, and an 
acquired psychiatric disorder on a direct or secondary basis 
is denied.  


	                        
____________________________________________
	WILLIAM YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



